Citation Nr: 0213466	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  00-16 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had over twenty years of active military service 
during various periods of service from February 1947 to June 
1968.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision from the Honolulu, 
Hawaii, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to service connection for 
peripheral neuropathy.  

In May 2001, the Board remanded the case to obtain additional 
medical records and a VA examination and medical opinion.  
This matter is now before the Board for appellate review.  


FINDINGS OF FACT

1.  A November 2001 VA examination was scheduled for the 
veteran because entitlement to service connection for 
peripheral neuropathy could not be established without a 
current VA examination and medical opinion.  

2.  Good cause has not been shown for the veteran's decision 
to voluntarily leave the scheduled November 2001 VA 
examination without undergoing the physical examination.  

3.  The claims folder does not include a current diagnosis of 
acute or subacute peripheral neuropathy or show that acute or 
subacute peripheral neuropathy manifested to a compensable 
degree within one year after the veteran's separation from 
service.  

4.  The medical evidence does not include a competent nexus 
opinion relating progressive peripheral neuropathy to active 
service and does not show continuity of symptomatology of 
progressive peripheral neuropathy since service.  



CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that exposure to herbicides during 
combat in Vietnam caused numbness in his lower legs in the 
first year after service and eventually led to current 
peripheral neuropathy.  

The claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West Supp. 2002).  

As mandated by the May 2001 Board remand, a new VA 
examination was scheduled for the veteran in November 2001.  
The veteran appeared, repeated the same medical history that 
he had recited for previous examiners, and demanded that the 
VA neurologist recommend allowance of his claim based solely 
upon the same reported history and current documented 
diagnoses of peripheral neuropathy.  The VA neurologist 
explained that the current diagnosis of peripheral neuropathy 
was not in dispute but that the claims folder failed to show 
manifestation of peripheral neuropathy to a compensable 
degree within one year after service; therefore, the veteran 
needed to undergo a current physical examination so that the 
VA neurologist could determine whether current peripheral 
neuropathy was related to an event in service.  When the 
veteran realized that he had to undergo a physical 
examination, he became increasingly irate, eventually left 
the scheduled examination, and never returned.  After the 
veteran's abrupt departure, the November 2001 VA neurologist 
completed review of the claims folder and wrote a medical 
opinion based on the evidence of record.  Because the veteran 
has provided no good cause for abruptly leaving the VA 
examination before the physical examination was completed, 
the Board will decide the claim based on the evidence of 
record.  When entitlement to a benefit requested in an 
original compensation claim cannot be established without a 
current VA examination and a claimant, without good cause, 
fails to report for such examination, the claim shall be 
rated based on the evidence of record.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655.  

In any event, the veteran and his representative filed 
several lay statements with the RO, and the veteran provided 
sworn testimony at a February 1997 regional office hearing 
and declined the opportunity to a hearing before the Board.  
The RO obtained the available service medical records and 
medical records from the identified health care providers.  
After the veteran claimed that medical records from Offutt 
Air Force Base would show peripheral neuropathy within a year 
after service, the RO requested the records and, in December 
1999, confirmed that Offutt Air Force Base had no medical 
records for the veteran.  

The RO's August 2001 and September 2001 letters to the 
veteran, the March 1996, January 1997, and February 2000 
rating decisions, the January 1997, May 1997, May 2000, July 
2000, and December 2001 statements of the case, and the May 
2001 Board remand informed the veteran of the applicable laws 
and regulations, including provisions of The Veterans Claims 
Assistance Act of 2000, of the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  In these documents, the VA informed 
the veteran that the VA would obtain the available service 
and VA medical records and request medical records from the 
identified private health care providers.  The veteran was 
informed that it was his responsibility to identify health 
care providers with specificity, and it still remained his 
ultimate responsibility to obtain any private medical 
evidence and lay statements needed to support his claim.  The 
representative's August 2001 statement and the veteran's 
September 2001 statement asserted that there was no further 
evidence to add to the claims folder and that the veteran 
read and understood the RO's August 2001 letter that 
explained the Veterans Claims Assistance Act of 2000.  Since 
the veteran was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
told which party was responsible for obtaining the evidence, 
and provided ample opportunity to submit such evidence, and 
the VA has also attempted to obtain such evidence, the VA has 
fulfilled its duty to assist and inform the veteran.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

For the veteran to establish service connection for 
peripheral neuropathy, the evidence must demonstrate that 
peripheral neuropathy was contracted in the line of duty 
coincident with military service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.306.  


Presumptive service connection

Based on the veteran's assertion that he was exposed to 
herbicides in Vietnam, the Board will first consider whether 
presumptive service connection is warranted for acute or 
subacute peripheral neuropathy as a disease associated with 
exposure to herbicides.  

Service connection cannot be granted under this theory 
because the medical evidence does not show acute or subacute 
peripheral neuropathy manifesting to a compensable degree 
within the first year after service.  Acute and subacute 
peripheral neuropathy is transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
Presumptive service connection shall be granted for acute and 
subacute peripheral neuropathy manifested to a compensable 
degree in a veteran who served in the Republic of Vietnam 
during the period from January 9, 1962 to May 7, 1975.  A 
veteran who served in Vietnam during this time period is 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. §§ 1112, 1113, 
1116; 38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e).  

The veteran has progressive peripheral neuropathy, and the 
evidence does not show that the acute or subacute peripheral 
neuropathy required for presumptive service connection based 
on exposure to herbicides manifested to a compensable degree 
within the first year after service.  A valid claim requires 
proof of a present disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Without needed evidence from the 
October 2001 VA examination, the record includes undefined VA 
diagnoses of peripheral neuropathy from January 1993 to 
December 1999.  The only defined peripheral neuropathy was a 
January 1995 diagnosis of chronic peripheral neuropathy, 
which was consistent with January 1995, November 1995, and 
November 2001 VA findings that the veteran's peripheral 
neuropathy was progressive, in contrast to the more stable 
and static acute and subacute peripheral neuropathy.  At the 
January 1968 retirement examination, the veteran's upper and 
lower extremities and neurological health were normal, and 
the veteran denied a history of arthritis, lameness, 
neuritis, and paralysis.  One year later, the January 1969 
neurological examination was also normal.  Absence proof that 
the veteran's peripheral neuropathy is acute or subacute and 
manifested within the first year after service, presumptive 
service connection based on exposure to herbicides cannot be 
granted.  


Direct service connection

Since service connection cannot be established for acute or 
subacute peripheral neuropathy, the Board will consider 
whether direct service connection for progressive peripheral 
neuropathy is in order.  To establish service connection on a 
direct basis, the veteran must present medical evidence of 
current progressive peripheral neuropathy, of in-service 
incurrence or aggravation of progressive peripheral 
neuropathy, and of a nexus between the claimed in-service 
progressive peripheral neuropathy and the present progressive 
peripheral neuropathy.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

The veteran has already shown that he currently has 
progressive peripheral neuropathy.  A valid claim requires 
proof of present disability.  Brammer, 3 Vet. App. at 225.  

Direct service connection is not warranted because service 
medical records show no in-service diagnosis or treatment of 
progressive peripheral neuropathy.  The only evidence of in-
service neuropathy was a single day of neuropathy in right 
arm nerves after a box fell on the veteran's upper right arm 
in March 1951.  The temporary neuropathy resolved after 
twenty-four hours because there was normal response in all 
muscles of the right upper extremity to both galvanic and 
faradic current.  For the remainder of service, the December 
1947, January 1952, April 1952, April 1955, June 1955, 
October 1960, April 1961, April 1964, and January 1968 
examination reports showed normal upper and lower extremities 
and neurological health, and the veteran denied a history of 
arthritis, lameness, neuritis, and paralysis.  

The medical evidence does not include a competent nexus 
opinion relating progressive peripheral neuropathy to active 
service and does not show continuity of symptomatology of 
progressive peripheral neuropathy since service.  While the 
November 2001 VA examiner stated that he guessed that Agent 
Orange exposure could have caused progressive, rather than 
acute or subacute, peripheral neuropathy, the fact remains 
that progressive peripheral neuropathy is not a disease 
associated with exposure to herbicides; therefore, it must 
still meet the requirements for direct service connection.  
Review of the claims folder, by the Board and the November 
2001 VA examiner, reveals that a neuropathy problem first 
manifested in 1981, over twelve years after the veteran's 
separation from service, and that it was related by later 
medical professionals to the veteran's nonservice-connected 
alcohol intake.  The one day of neuropathy in service 
followed by a twelve year gap in symptomatology does not help 
the veteran's claim because continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  Even if alcoholism had developed in 
service, and there is no conclusive evidence that it did, 
service connection may be granted only when a disability is 
incurred or aggravated in the line of duty, and not the 
result of the veteran's own willful misconduct or the result 
of abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (2001).  
For all these reasons, direct service connection for 
progressive peripheral neuropathy is not in order.  

When a preponderance of the evidence is against the claim, as 
it is here, the benefit of the doubt doctrine is not for 
application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2001); 
Gilbert v. Derwinski, 1  Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to service connection for peripheral neuropathy 
is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

